              Case 2:19-cr-00261-RSM Document 69 Filed 03/19/21 Page 1 of 2




 1                                            THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    )   No. CR19-261-RSM
10                                                )
                    Plaintiff,                    )
11                                                )   ORDER GRANTING UNOPPOSED
               v.                                 )   MOTION TO SCHEDULE
12                                                )   DEFENDANT’S SENTENCING
     AUDREY NOLAND-JAMES,                         )   HEARING BY VIDEOCONFERENCE
13                                                )
                    Defendant.                    )
14                                                )
15
16          THE COURT has considered the unopposed motion of the parties to proceed

17   forward with a sentencing hearing, by videoconference, for March 26, 2021, for the

18   following reasons:

19                  (a) Under General Order 04-20, felony pleas and sentencings may

20   proceed by video or telephone if “the district judge in a particular case finds for specific

21   reasons that the plea or sentencing in that case cannot be further delayed without

22   serious harm to the interests of justice.” A sentencing hearing in this case cannot be

23   delayed without serious harm to the interests of justice; and

24                  (b) Ms. Noland-James would like her sentencing hearing held as soon as

25   possible and resolve the case in a timely fashion; and

26

       ORDER GRANTING UNOPPOSED MOTION                               FEDERAL PUBLIC DEFENDER
       TO SCHEDULE SENTENCING HEARING                                   1601 Fifth Avenue, Suite 700
       BY VIDEOCONFERENCE - 1                                             Seattle, Washington 98101
       (US v. Noland-James; CR19-261RSM)                                             (206) 553-1100
              Case 2:19-cr-00261-RSM Document 69 Filed 03/19/21 Page 2 of 2




 1                   (c) Ms. Noland-James wishes to have her sentencing hearing held as soon
 2   as possible in light of anticipated delay associated with the COVID pandemic and a
 3   desire to alleviate presumptive backlogged court calendars following the COVID
 4   recovery process. Ms. Noland-James believes that the Court may not be as able to
 5   accommodate a timely resolution of her case in the future as more cases are delayed;
 6   and
 7         (d) a videoconference sentencing hearing would avoid further delays in the
 8   ultimate sentencing in this case, which would cause “serious harm to the interests of
 9   justice.” See General Order No. 04-20 (3/30/20).
10         IT IS THEREFORE ORDERED that this matter should be set for a sentencing
11   hearing by videoconference on March 26, 2021.
12
13         DONE this 19th day of March, 2021.
14
15                                             A
                                               RICARDO S. MARTINEZ
16                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
17
18
19
20
21   Presented by:
22
     /s/ Gregory Geist
23   Assistant Federal Public Defender
     Attorney for Audrey Noland-James
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                           FEDERAL PUBLIC DEFENDER
       TO SCHEDULE SENTENCING HEARING                               1601 Fifth Avenue, Suite 700
       BY VIDEOCONFERENCE - 2                                         Seattle, Washington 98101
       (US v. Noland-James; CR19-261RSM)                                         (206) 553-1100
